On Motion for Rehearing.
In the original opinion, in which I concur, Chief Justice JONES propounded this question: "Do our gambling laws prohibit betting on dog races? and answered same in the affirmative by adopting the reasoning and authorities cited in Hurt v. Oak Downs, Inc. (Tex.Civ.App.)85 S.W.2d 294, 296. In addition to reasons stated in Hurt v. Oak Downs, Inc., for the conclusion reached by the majority to the effect that it was the intent of the Thirtieth Legislature (1907) in enacting House Bill No. 84 (chapter 49, Vernon's Ann.P.C. art. 615 et seq.), which includes the statute under consideration, to prohibit all wagering and betting on any and every device and thing, including wagering and betting on dog races, attention is called to the language of the caption of this bill, stating its purpose to make it unlawful to bet and wager on games specifically mentioned, "or upon anything whatsoever"; and to the emergency clause, which states that: "The prevalence of gambling in this state in defiance of good morals and of a sound public policy and the inadequacy of the statutes of this State to suppress the evil, create an imperative public necessity demanding the suspension of the constitutional rule requiring bills to be read on three several days, and said rule is hereby suspended, and this Act shall take effect and be in force from and after its passage, and it is so enacted." The bill was adopted in the House by the vote of 99 yeas to 7 nays, and in the Senate by the vote of 29 yeas to 1 nay.
Thus we think is disclosed an intention on the part of the Legislature to stamp out the evil of gambling, without regard to the thing, device, contest, or result upon which the wager is placed, whether known and named or not.
Appellants' motion for rehearing is overruled.